DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25313, as shown in figure 2D, and 854, as shown in figures 8C-8E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH PROTRUDING PORTIONS ONA CENTRAL TONGUE PLATE--.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Park teaches, as shown in figures 3-7: “An electronic device 401 comprising: a processor; and 5a socket connector 100, wherein the socket connector 100 comprises: a housing 107 including a first opening (right end of 107 in figure 7), a second opening (left end of 107 in figure 7), and an inner space between the first opening and the second opening; and 10a connection part 111 coupled to the first opening, wherein the connection part 111 comprises: a first plate (103, 105a, and 105b) including a top surface on which one or more first terminals 105a electrically connected to the processor are disposed and a bottom surface on which one 15or more second terminals 105b electrically connected to the processor are disposed, the first plate being formed as a non-conductive member in at least a partial region of the inner space; and a second plate 101 disposed between at least a portion 20of the top surface and at least a portion of the bottom surface, wherein the second plate 101 includes a portion (left end of 101 in figure 7) protruding further than the one or more first terminals 105a or the one or more second terminals 105b toward the second 25opening into which a header connector is capable of being inserted”.
Park does not teach: “and the protruding portion is bent toward at least one of the top surface and the bottom surface”.  The prior art of record does not anticipate or render obvious the limitations of claim 1.
Claims 2-15 include all the limitations of claim 1 and are therefore also allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        June 3, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831